Exhibit 10.1 EXECUTIVE SALARY CONTINUATION AGREEMENT THAT SUPERCEDES AND REPLACES THE EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN AGREEMENT EFFECTIVE JANUARY 25, 2002, AS AMENDED THIS AGREEMENT, made and entered into this day of July, 2007, by and between Summit Community Bank, a bank, organized and existing under the laws of the State of West Virginia (hereinafter referred to as the “Bank”), and , an Executive of the Bank (hereinafter referred to as the “Executive”). WHEREAS, the Bank and the Executive are parties to an Executive Supplemental Retirement Plan Agreement effective the 25thday of January, 2002, and thereafter amended, that provides for the payment of certain benefits.This Executive Salary Continuation Agreement and the benefits provided hereunder shall supercede and replace the existing Executive Supplemental Retirement Plan Agreement and the benefits provided thereby; WHEREAS, the Executive has been and continues to be a valued Executive of the Bank; WHEREAS, the purpose of this Agreement is to further the growth and development of the Bank by providing the Executive with supplemental retirement income, and thereby encourage the Executive’s productive efforts on behalf of the Bank and the Bank’s shareholders, and to align the interests of the Executive and those shareholders. WHEREAS, it is the desire of the Bank and the Executive to enter into this Agreement under which the Bank will agree to make certain payments to the Executive at retirement or the Executive’s Beneficiary in the event of the Executive’s death pursuant to this Agreement; WHEREAS, the Bank intends this Amendment and Restatement to comply with Final Regulations and Transition Relief promulgated by the Internal Revenue Service pursuant to Code Section 409A, and accordingly, notwithstanding any other provisions of this Amended and Restated Agreement, this amendment applies only to amounts that would not otherwise be payable in 2007 and shall not cause an amount to be paid in 2007 that would not otherwise be payable in such year, and to the extent necessary to qualify under such Transition Relief to not be treated as a change in the form and timing of a payment under section 409A(a)(4) or an acceleration of a payment under section 409A(a)(3), the Executive, by executing this Agreement, shall be deemed to have elected the form and timing of distribution provisions of this Amended and Restated Agreement, on or before December 31, 2007. ACCORDINGLY, it is intended that the Agreement be “unfunded” for purposes of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and not be construed to provide income to the participant or beneficiary under the Internal Revenue Code of 1986, as amended (the “Code”), particularly Section 409A of the Code and guidance or regulations issued thereunder, prior to actual receipt of benefits; and THEREFORE, it is agreed as follows: I. EFFECTIVE DATE Except as otherwise provided herein, the Effective Date of this Agreement shall be January 1, 2006. II.FRINGE BENEFITS The salary continuation benefits provided by this Agreement are granted by the Bank as a fringe benefit to the Executive and are not part of any salary reduction plan or an arrangement deferring a bonus or a salary increase.The Executive has no option to take any current payment or bonus in lieu of these salary continuation benefits except as set forth hereinafter. III.DEFINITIONS A. Retirement Date: If the Executive remains in the continuous employ of the Bank until at least the Executive’s Normal Retirement Age, (except as otherwise set forth in Paragraph IX,) and provided that no determination of Disability of Executive, at any time prior to Executive’s Normal Retirement Age, has been made, (regardless of any return to active service of Executive subsequent to any such determination of Disability,) the Executive’s Retirement Date shall be the date on which the Executive attains the age of sixty-five (65) years or has a Separation from Service, whichever is later. B. Normal Retirement Age: Normal Retirement Age shall mean the date on which the Executive attains age (). C.Plan Year: Any reference to “Plan Year” shall mean a calendar year from January 1 to December 31.In the year of implementation, the term “Plan Year” shall mean the period from the effective date to December 31 of the year of the effective date. D.Termination of Employment: Termination of Employment shall mean voluntary resignation of employment by the Executive, the Bank’s discharge of the Executive without cause (Subparagraph III [E]), prior to the Normal Retirement Age (Subparagraph III [B]). E.Separation from Service: “Separation from Service” shall mean that the Executive has experienced a Termination of Employment from the Bank.Where the Executive continues to perform services for the Bank following a Termination of Employment, however, and the facts and circumstances indicate that such services are intended by the Bank and the Executive to be more than “insignificant” services, a Separation from Service will not be deemed to have occurred and any amounts deferred under this Agreement may not be paid or made available to the Executive.The determination of whether such services are considered “insignificant” will be based upon all facts and circumstances relating to the termination and upon any applicable rules and regulations issued under Section 409A of the Code.Military leave, sick leave, or other bona fide leaves of absence are not generally considered terminations of employment and whether or not any such leave of absence is a “Separation from Service” shall be determined in accordance with any applicable rules and regulations issued under Section 409A of the Code. F.Discharge for Cause: The term “for cause” shall mean for the conviction of Executive for commission of a felony against the Bank or any Affiliate.If a dispute arises as to discharge “for cause,” such dispute shall be resolved by arbitration as set forth in this Executive Plan.In the alternative, if the Executive is permitted to resign due to inappropriate conduct as defined above, the Board of Directors may vote to deny all benefits.A majority decision by the Board of Directors is required for forfeiture of the Executive’s benefits. G.
